Citation Nr: 1549310	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  14-10 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The Veteran served on active duty from February 1964 to March 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

Although the Veteran claimed entitlement to service connection for PTSD and the RO has only addressed the issue of entitlement to service connection for PTSD, the Board has recharacterized the claim on appeal as including any psychiatric disorder, in light of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board notes that the RO characterized of the issues on appeal as requiring reopening.  However, the Board observes that the service connection claims on appeal were never the subject of a final denial, and remain on appeal from the initial denials in the RO's September 2011 decision.  

The issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least in equipoise that the Veteran's bilateral hearing loss is causally and etiologically related to service.

2.  The evidence is at least in equipoise that the Veteran's tinnitus is causally and etiologically related to service.




CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In this decision, the Board grants service connection for bilateral hearing loss and tinnitus, which constitutes a complete grant of these claims.  Therefore, in view of the fact that the full benefit sought by the Veteran with respect to these two issues is being granted by this decision, there is no need to undertake any review of compliance with the VCAA and implementing regulations regarding that issue.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).




Service Connection - Hearing Loss and Tinnitus

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In some circumstances, certain chronic diseases listed at 38 C.F.R. § 3.309(a) may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309.

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.
However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")  Pertinent to the case at hand, organic diseases of the nervous system, which includes hearing loss and tinnitus are among the list of chronic diseases listed within 38 C.F.R. § 3.309(a). 

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Section 3.385 does not preclude service connection for a current hearing loss "disability" where hearing was within normal audiometric testing limits at separation from service.  See Hensley, 5 Vet. App. at 159.  When audiometric test results do not meet the regulatory requirements for establishing a "disability" at the time of the Veteran's separation, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is the result of disease or injury in service.  Id. at 160.

The Board finds that the Veteran had noise exposure during service.  

The Veteran was afforded a VA hearing loss examination in June 2011, and that examiner opined that the Veteran's current hearing loss was unrelated to service, based on thresholds being within normal limits upon testing in service.  That examiner also opined that the Veteran's tinnitus was unrelated to service, based on the Veteran's inability to say when he developed tinnitus.  

However, a September 2011 statement was provided by a private audiologist, opining that the Veteran's current hearing loss is related to noise exposure in service.  In a follow-up statement in October 2014 by the same private audiologist, she informed that she had now reviewed the Veteran's service records, and she noted that while hearing was still within normal limits upon service separation, there was a significant threshold shift between service entrance and service separation examinations.  The private audiologist additionally noted that the Veteran's self-reported history was of significant in-service noise exposure from incoming and outgoing artillery fire, rockets, and mortars.  He had also reported onset of his tinnitus in service.  

The Board finds that the two opinions are of relatively equal weight.  Both were based on in-person examination, and both had access to all the pertinent records including service department records.  Both were provided by audiologists who are specialists in the area of hearing loss.

Therefore, after considering and weighing the evidence discussed above, the Board concludes that reasonable doubt must be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App 49 (1990).  Therefore, entitlement to service connection for bilateral hearing loss and tinnitus is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



REMAND

While the Veteran has been provided appropriate notice in response to his claim for entitlement to service connection for PTSD, he has not been provided notice addressing any other psychiatric disorders.  Moreover, the August 2011 VA examinations provided in response to the Veteran's claim have not adequately addressed psychiatric disorders other than PTSD. The August 2011 examiner diagnosed an adjustment disorder with mixed depressed mood and anxiety, but  failed to address the likelihood that this disorder was causally linked to service.  

The August 2011 VA examiner found that while the Veteran had in-service stressors and showed some diagnostic criteria supporting a diagnosis of PTSD, all the required criteria for that diagnosis were not present.  However, a treating social worker at VA provided a September 2011 statement that the Veteran suffered from PTSD.  Thus, the record presents differing conclusions by medical professionals as to whether the Veteran has PTSD related to in-service stressors.  A review of current clinical records may help to resolve this difference of opinion.  

Additional notice and development, to include a new VA examination, are warranted to support adjudication of the Veteran's claim of entitlement to service connection for a psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate notice with respect to the issue of entitlement to service connection for psychiatric disability other than PTSD.
 
2.  Obtain all VA treatment records for the Veteran dated from December 2011 to the present.  All attempts to obtain these records must be documented in the claims file.

3. Thereafter, the Veteran should be afforded a VA examination by a psychiatrist or psychologist other than the examiner who performed the August 2011 VA examination and other than professionals who have previously provided the Veteran mental health care.  The examiner should be informed of any confirmed in-service stressors.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests or studies should be performed.

The examiner should identify all acquired psychiatric disorders that have been present during the period of the claim. 

The examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran has PTSD due to a confirmed in-service stressor, or due to a fear of hostile military or terrorist activity.  In so doing, the examiner should address findings of the VA examiner in August 2011, as well as findings of treating VA clinicians, including LCSWs. 

If the examiner determines that PTSD due to one or more service stressors has been present during the period of the claim, the examiner should identify the elements supporting the diagnosis.  If the examiner determines that PTSD has not been present during the period of the claim, the examiner should explain why a diagnosis of PTSD is not warranted.  

With respect to each additional acquired psychiatric disorder present during the period of the claim, the examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or more) that any other acquired psychiatric disorder began in service, was caused by service, or is otherwise related to service.

The rationale for all opinions expressed must also be provided.

4. Thereafter, the RO or the AMC should adjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should provide the Veteran with a Supplemental Statement of the Case and afford him an appropriate opportunity to respond before returning the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


